740 N.W.2d 272 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Maurice GALES, Defendant-Appellee.
Docket No. 134630. COA No. 269803.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the motion for admission pro hac vice of James R. Willis and Myron P. Watson is GRANTED. The application for leave to appeal the June 14, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.